Title: From Thomas Jefferson to George Gilmer, 7 November 1790
From: Jefferson, Thomas
To: Gilmer, George



Dear Doctor
Monticello Nov. 7. 1790.

I do not sufficiently recollect the case of Mr. Harmer’s will to venture any opinion. When I arrive at Philadelphia I hope to find there my papers arrived from Paris, among which is your letter stating the case. I will there revise it, and write you what I think of it. I will confer with Madison on it also. Perhaps he will be able to give me a sight of the act of assembly respecting it. I wish more than I expect to fall in with you on the road tomorrow. Present me affectionately to Mrs. Gilmer. Yours sincerely,

Th: Jefferson

